281 S.W.3d 360 (2009)
Donald R. FARRIS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 69650.
Missouri Court of Appeals, Western District.
April 28, 2009.
Mark A. Grothoff, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Richard A. Starnes, Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before ALOK AHUJA, P.J., HAROLD L. LOWENSTEIN, J., and THOMAS H. NEWTON, C.J.
Prior report: 208 S.W.3d 362.

ORDER
PER CURIAM:
Mr. Donald R. Farris appeals the circuit court's judgment denying his Rule 29.15 motion in which he alleged that he received ineffective assistance of trial and appellate counsel.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).